Exhibit 10.5


Atkore International Group Inc.
Employee Performance Share Agreement
This Employee Performance Share Agreement (this “Agreement”), dated as of the
date appearing on Exhibit A hereof (the “Grant Date”), between Atkore
International Group Inc., a Delaware corporation (the “Company”), and each
employee who is employed by the Company or one of its Subsidiaries and to whom a
grant has been authorized (the “Employee”), is being entered into pursuant to
the Atkore International Group Inc. 2016 Omnibus Incentive Plan (the “Plan”).
Capitalized terms that are used in this Agreement but not defined in this
Agreement have the meanings given to such terms in the Plan.
The Company and the Employee hereby agree as follows:
Section 1.Grant of Performance Shares; Restrictive Covenants. The Company hereby
evidences and confirms its grant to the Employee of the number of Performance
Shares as shall be determined pursuant to Exhibit A and Section 2, subject to
adjustment pursuant to the Plan. The Performance Shares represent the
contractual right of the Employee to receive shares of Company Common Stock in
such number and at such times as determined pursuant to this Agreement. Any
Performance Share that becomes earned and vested in accordance with the terms of
this Agreement will entitle the Employee to receive from the Company one (1)
share of Company Common Stock herein and any related dividend equivalents. This
Agreement is entered into pursuant to, and the Performance Shares granted
hereunder are subject to, the terms and conditions of the Plan, which are
incorporated by reference herein. Acceptance of this Agreement shall be
evidenced by such physical or electronic methods as are adopted by the Company.
In consideration of the grant of the Performance Shares and the economic
benefits that may derive therefrom, Employee agrees to be bound to the
restrictive covenants set forth in Exhibit C hereof.
Section 2.Vesting of Performance Shares; Effect of Termination of Employment.
(a)    Vesting. Except as otherwise provided in this Section 2, Performance
Shares that are earned pursuant to Exhibit A and not forfeited pursuant to his
Agreement shall become vested in accordance with the terms and conditions of
this Agreement and the Plan, subject to the Employee’s continued employment
through the last day of the Performance Cycle. Performance Shares that are
earned and vested shall be settled as provided in Section 4.





--------------------------------------------------------------------------------




(b)    Effect of Termination of Employment.
(i)    Death, Disability or Retirement. If the Employee’s employment (x) is
terminated by reason of the Employee’s death or Disability or (y) terminates by
reason of the Employee’s retirement on or after the Employee reaching normal
retirement age (as determined by the retirement policy of the Company applicable
to the Employee), in either case before the last day of the Performance Cycle,
(1) a pro rata number of the Performance Shares shall be earned and vested based
on actual achievement of the Performance Goals during the entire Performance
Cycle (as if the Employee’s employment had continued during the entire
Performance Cycle), with such resulting number of Performance Shares then
multiplied by a fraction representing the elapsed portion of the Performance
Cycle through the date of the Employee’s actual date of termination of
employment, and (2) any Performance Shares that do not vest pursuant to this
Section 2(b)(i) shall automatically be forfeited and cancelled; provided, that
(x) at least six (6) months must elapse from the Grant Date to the date of
termination of the Employee’s employment for any termination initiated by the
Employee to be treated as a retirement, and (y) in the case of the Employee’s
retirement, such pro rata vesting shall be conditioned on the Administrator’s
determination that the Employee remains in material compliance with any
restrictive covenants applicable to the Employee.
(ii)    Any Other Reason. Upon termination of the Employee’s employment before
the last day of the Performance Cycle for any reason other than the Employee’s
death, Disability or retirement, all Performance Shares shall be forfeited and
cancelled as of the effective date of such termination.
(c)    Effect of a Change in Control. In the event that a Change in Control
occurs during the Performance Cycle and the Employee remains employed through
the date of the Change in Control, the Performance Shares shall be adjusted as
provided in Section 14.2 of the Plan; provided, that if more than one-half of
the Performance Cycle has elapsed and the Administrator (as constituted prior to
the Change in Control) is not reasonably able to determine actual performance
through the date of the Change in Control, then the pro ration described in
Section 14.2 of the Plan shall be applied to the Target Number rather than the
number based on actual performance. In the event that a Change in Control occurs
during the Performance Cycle and the Employee’s employment terminates prior to
the Change in Control by reason of the Employee’s death, Disability or
retirement, (1) this Section 2(c) shall initially be applied as if the Employee
had remained employed through the date of the Change in Control, (2) the number
of Performance Shares resulting from the adjustment described in the first
sentence of this Section 2(c) shall then be pro-rated as described in Section
2(b)(i), except that the Performance Cycle shall be deemed to be the period from
the beginning of the


2

--------------------------------------------------------------------------------




Performance Cycle through the date of the Change in Control, and (3) the
resulting number of Performance Shares after application of clauses (1) and (2)
shall be paid to the Employee at or as soon as practicable after the Change in
Control.
(d)    Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Performance Shares, at such times and
upon such terms and conditions as the Administrator shall determine.
(e)    No Other Accelerated Vesting. The vesting provisions set forth in this
Section 2 shall be the exclusive vesting and exercisability provisions
applicable to the Performance Shares and shall supersede any other provisions
relating to vesting, unless such other such provision expressly refers to the
Plan by name and this Agreement by name and date.
Section 3.    Treatment of Dividends. If the Company pays any cash dividend or
similar cash distribution on the Company Common Stock, the Company shall credit
to the Employee’s account an amount equal to the product of (x) the number of
the Employee’s Performance Shares (based on the Target Number) as of the record
date for such distribution times (y) the per share amount of such dividend or
similar cash distribution on Company Common Stock. If the Company makes any
dividend or other distribution on the Company Common Stock in the form of
Company Common Stock or other securities, the Company will credit the Employee’s
account with that number of additional Shares or other securities that would
have been distributed with respect to that number of Shares underlying the
Employee’s Performance Shares (based on the Target Number) as of the record date
thereof, or, in its discretion, the Administrator may elect to credit the value
(as determined by the Administrator) of such additional Shares or other
securities to the Employee’s account in cash. Any such additional Shares, other
securities or cash shall be subject to the same adjustments and restrictions as
apply to the Performance Shares and shall be paid to the Employee if and when
the related Settlement Date occurs (and, for clarity, shall be increased if
greater than the Target Number is earned and forfeited if the related
Performance Shares are forfeited).
Section 4.    Settlement of Performance Shares. Subject to Section 6(a), any
Performance Shares that become earned and vested shall be settled into an equal
number of shares of Company Common Stock on a date selected by the Company that
is within thirty (30) days following the Administrator’s certification of
achievement of the Performance Goals, but no later than March 15th of the
calendar year immediately following the Performance Cycle (the “Settlement
Date”). On the Settlement Date, the Company shall issue to the Employee one (1)
whole share of Company Common Stock for each Performance Share that became
earned and vested as of the Settlement Date, and, upon such issuance, the
Employee’s rights in respect of each such Performance


3

--------------------------------------------------------------------------------




Share shall be extinguished. No fractional shares of Company Common Stock shall
be issued in respect of the Performance Shares, and in the event that any
fractional Performance Shares become earned and vested hereunder, such
fractional Performance Shares shall be settled in cash
Section 5.    Restriction on Transfer; Non-Transferability of Performance
Shares. The Performance Shares are not assignable or transferable, in whole or
in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise), other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or, with the prior approval of
the Company’s General Counsel or the Administrator, estate planning transfers.
Any purported transfer in violation of this Section 5 shall be void ab initio.
Section 6.    Miscellaneous.
(a)Tax Matters.
(i)    Withholding. The Company or one of its Subsidiaries may require the
Employee to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
obligations that may arise in connection with the grant, vesting and/or
settlement of the Performance Shares. Notwithstanding the preceding sentence,
unless previously satisfied on or prior to the vesting date, the Company shall
retain a number of Shares subject to the Performance Shares then vesting that
have an aggregate Fair Market Value as of the vesting date equal to the amount
of such taxes required to be withheld (and the Employee shall thereupon be
deemed to have satisfied his or her obligations under this Section 6(a));
provided that the number of Shares retained shall be effected at a rate
determined by the Company that is permitted under applicable IRS withholding
rules and that does not to cause adverse accounting consequences (it being
understood that the value of any fractional share of Company Common Stock shall
be paid in cash). The number of Shares registered in the name of the Employee
shall thereupon be reduced by the number of Shares so retained. The method of
withholding set forth in the immediately preceding sentence shall not be
available if withholding in this manner would violate any financing instrument
of the Company or any of its Subsidiaries or to the extent that a facility is
available to the Employee by which the Employee may sell Shares in the public
market to satisfy such obligations.


4

--------------------------------------------------------------------------------




(ii)    Section 409A of the Code. The Performance Shares are not intended to be
subject to Section 409A of the Code and shall be administered and construed in a
manner consistent therewith.
(b)Incorporation of Forfeiture Provisions. The Employee acknowledges and agrees
that, pursuant to the Plan, he or she shall be subject to any generally
applicable disgorgement or forfeiture provisions set forth in Article XIII of
the Plan as of the date of this Agreement or as may be imposed by the
Administrator (including as required by applicable law) after the date of this
Agreement, including with respect to post-employment Competitive Activity. The
Employee hereby appoints the Company as the Employee’s attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to effect a
transfer of the record ownership of any such Shares to which such disgorgement
or forfeiture provisions may apply.
(c)No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Employee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.
(d)Non-Transferability of Performance Shares. Prior to the Settlement Date
thereof, the Performance Shares are not assignable or transferable, in whole or
in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or with the Company’s consent.
(e)Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be provided as set
forth in Section 15.13 of the Plan.
(f)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors, assigns, beneficiaries, legal representatives or estate
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.
(g)Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive


5

--------------------------------------------------------------------------------




compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including, but
not limited to, any investigation by or on behalf of any party or beneficiary,
shall be deemed to constitute a waiver by the party or beneficiary taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(h)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(i)Applicable Law and Forum. This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction. Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Agreement shall be
brought in the federal or state courts located in the State of Illinois, which
shall be the exclusive forum for resolving such disputes. Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.
(j)Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 6(j).


6

--------------------------------------------------------------------------------




(k)Lock-Up Periods. If the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital stock, the Employee shall not affect any public sale (including a
sale under Rule 144 under the Securities Act or other similar provision of
applicable law) or distribution of any Company Common Stock, other than as part
of such underwritten public offering, during the 20 days prior to and the 90
days after the effective date of such registration statement (or such other
period, not to exceed 180 days, as may be generally applicable to or agreed by
the Company with respect to its transactions in its own Shares). If the Company
files a prospectus in connection with a takedown from a shelf registration
statement, the Associate shall not affect any public sale (including a sale
under Rule 144 under the Securities Act or other similar provision of applicable
law) or distribution of any Company Common Stock, other than as part of such
offering, for 20 days prior to and 90 days after the date the prospectus
supplement is filed with the Securities and Exchange Commission.
(l)Trading Policies. The Employee acknowledges and agrees that he or she shall
be subject to, and shall comply with, any of the Company's trading policies, as
in effect from time to time.
(m)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
(a)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.








7

--------------------------------------------------------------------------------




Exhibit A to
Employee Performance Share Agreement
1.    Grant Information
Employee:
As communicated separately to the Employee
Grant Date:
November 30, 2016
Target Number of Performance Shares granted hereby (the “Target Number”):
As communicated separately to the Employee
Performance Cycle:
The three (3)-year period commencing October 1, 2016 and ending September 30,
2019

    
2.    Earned Number of Performance Shares
•
Relative Total Shareholder Return, or “Relative TSR” (30% of Target Number of
Performance Shares): The extent to which thirty percent (30%) of the Target
Number of Performance Shares is earned shall be determined by reference to the
achievement of Relative Total Shareholder Return, as follows:

Relative TSR Achievement:**
Number of Performance Shares Earned
(as a percentage of the Target Number):
Lower than the 25th percentile
0%
25th percentile
50%
50th percentile
100%
75th percentile or higher
200%

**Notwithstanding the foregoing table, if Relative TSR achievement would result
in higher than 100% of the Target Number of Performance Shares being earned but
the TSR of the Company Common Stock on an absolute basis is negative, then the
number of Performance Shares earned shall be 100% of the Target Number.
For this purpose, “Total Shareholder Return” or “TSR” means the change in the
value of the Relevant Stock over the Performance Cycle, including both


8

--------------------------------------------------------------------------------




stock price appreciation during the Performance Cycle and the deemed
reinvestment of dividends on the Relevant Stock during the Performance Cycle. 
The beginning and ending stock prices will be based on a twenty (20) trading day
average stock price ending on the first and last day of the Performance Cycle.
Any dividends (including extraordinary cash dividends) declared on the Relevant
Stock during the Performance Cycle will be reinvested at the closing price on
the first ex-dividend date.  All share-based dividends (including spinoffs)
shall be assumed to be sold on the issue date for cash and such cash reinvested
in Relevant Stock on that same date.
“Relevant Stock” means the Company Common Stock and the common stock of each of
the constituent companies attached as Exhibit B (the “constituent companies”).
The TSR “percentile” shall be the percentile ranking (carried to two decimal
points), from highest to lowest, on the basis of the Total Shareholder Return
figures reported by the financial reporting service selected by the
Administrator in determining Total Shareholder Return for the Company and the
constituent companies. If any of the constituent companies are no longer
publicly traded at the end of the Performance Cycle due to bankruptcy, they will
continue to be included in the Relative Total Shareholder Return calculation by
force ranking them at the bottom of the array of the TSR Percentile.  If any of
the constituent companies are no longer publicly traded at the end of the
Performance Cycle due to acquisition, they will be excluded from the calculation
for all purposes and the TSR percentile will be determined by reference to the
remaining constituent companies.
“Relative Total Shareholder Return,” or “Relative TSR” shall be the ranking of
the Company against the constituent companies determined by reference to TSR
percentile.
•
Profitability/Capital Efficiency (70% of Target Number of Performance Shares):
The extent to which seventy percent (70%) of the Target Number of Performance
Shares is earned shall be determined by reference to the achievement of
Profitability/Capital Efficiency, as follows:



9

--------------------------------------------------------------------------------




Profitability/Capital Efficiency Achievement:
Number of Performance Shares Earned
(as a percentage of the Target Number):
Less than 80%
0%
80%
50%
100%
100%
125% or more
200%

For this purpose, “Profitability/Capital Efficiency” is determined by reference
to increase in Adjusted Net Income during the Performance Cycle (expressed as a
percentage). For this purpose, “Adjusted Net Income” means net income as net
income (loss) before merger and acquisition transaction costs, and other items
due to one-time non-recurring events.
•
With respect to both Performance Goals, achievement of a Performance Goal in
excess of the 0% threshold or below the 200% threshold will be calculated by the
Administrator by straight-line interpolation by reference to the two relevant
thresholds.

3.    Certification of Performance
(a)    Certification of Achievement Relative to Performance Goals: As soon as
practicable after the end of the Performance Cycle but in any event within 60
days after end of the Performance Cycle, the Administrator shall certify in
writing the extent to which the Performance Goals have been achieved. In making
such certification, the Administrator shall be permitted to exercise any
discretion permitted under the Plan.


















10

--------------------------------------------------------------------------------








Exhibit B to
Employee Performance Share Agreement
1.    Constituent Company for purpose of determining TSR percentile rank
Peer Ticker
Peer Name
GICS Code
Atkore Compensation Peers
 
WIRE
Encore Wire Corp.
20104010
BGC
General Cable Corporation
20104010
AWI
Armstrong World Industries, Inc.
20102010
RXN
Rexnord Corporation
20106020
DOOR
Masonite International Corporation
20102010
BDC
Belden Inc.
45203015
NCS
NCI Building Systems Inc.
20102010
ROCK
Gibraltar Industries, Inc.
20102010
HUBB
Hubbell Inc.
20104010
WMS
Advanced Drainage Systems, Inc.
20102010
AAON
AAON Inc.
20102010
SSD
Simpson Manufacturing Co., Inc.
20102010
TILE
Interface Inc.
20201060
APOG
Apogee Enterprises, Inc.
20102010
USG
USG Corporation
20102010
AZZ
AZZ incorporated
20104020
LFUS
Littelfuse Inc.
45203015
Steel (15104050)
 
ATI
Allegheny Technologies Inc.
15104050
SXC
SunCoke Energy Inc.
15104050
CRS
Carpenter Technology Corp.
15104050
X
United States Steel Corp.
15104050
STLD
Steel Dynamics Inc.
15104050
Commodity Chemicals (15101010)
 
TROX
Tronox Limited
15101010
KRO
Kronos Worldwide, Inc.
15101010
WLK
Westlake Chemical Corp.
15101010
KOP
Koppers Holdings Inc.
15101010
Building Products (20102010)
 



11

--------------------------------------------------------------------------------




PGEM
Ply Gem Holdings, Inc
20102010
BLDR
Builders FirstSource, Inc.
20102010
UFPI
Universal Forest Products Inc.
20102010
Construction & Engineering (20103010)
 
MTZ
MasTec, Inc.
20103010
VMI
Valmont Industries, Inc.
20103010
Electrical Components & Equipment (20104010)
 
ENS
EnerSys
20104010
GNRC
Generac Holdings Inc.
20104010
RBC
Regal Beloit Corporation
20104010
Industrial Conglomerates (20105010)
 
CSL
Carlisle Companies Incorporated
20105010
Construction Machinery & Heavy Trucks (20106010)
 
MTOR
Meritor, Inc.
20106010
WAB
Westinghouse Air Brake Technologies Corporation
20106010
TEX
Terex Corporation
20106010
ALSN
Allison Transmission Holdings, Inc.
20106010
JOY
Joy Global, Inc.
20106010
Industrial Machinery (20106020)
 
NPO
EnPro Industries, Inc.
20106020
BRSS
Global Brass and Copper Holdings, Inc.
20106020
ITT
ITT Inc.
20106020
TRS
TriMas Corporation
20106020
KMT
Kennametal Inc.
20106020
WWD
Woodward, Inc.
20106020
MLI
Mueller Industries Inc.
20106020
FLS
Flowserve Corp.
20106020
SPW
SPX Corporation
20106020
CFX
Colfax Corporation
20106020
ATU
Actuant Corporation
20106020
SNHY
Sun Hydraulics Corp.
20106020
HSC
Harsco Corporation
20106020
DCI
Donaldson Company, Inc.
20106020
LECO
Lincoln Electric Holdings Inc.
20106020
ESE
ESCO Technologies Inc.
20106020
GTLS
Chart Industries Inc.
20106020
IEX
IDEX Corporation
20106020





12

--------------------------------------------------------------------------------




Exhibit C
Restrictive Covenants
Section 1    Confidential Information.
1.1    The Employee agrees that during the Employee's employment with the
Company or its Subsidiaries, and thereafter, the Employee will not disclose
confidential or proprietary information or trade secrets related to any business
of the Company or its Subsidiaries, including without limitation, and whether or
not such information is specifically designated as confidential or proprietary:
all business plans and marketing strategies; information concerning existing and
prospective markets, suppliers and customers; financial information; information
concerning the development of new products and services; and technical and
non­technical data related to software programs, design, specifications,
compilations, inventions, improvements, patent applications, studies, research,
methods, devices, prototypes, processes, procedures and techniques.
1.2    The Employee's obligations under this Section 1 are indefinite in term.
Section 2    Return of Company Property.
2.1    The Employee acknowledges that all tangible items containing any
confidential or proprietary information or trade secrets, including without
limitation: memoranda, photographs, records, reports, manuals, drawings,
blueprints, prototypes, notes, documents, drawings, specifications, software,
media and other materials, including any copies thereof (including
electronically recorded copies), are the exclusive property of the Company, and
its Subsidiaries, and the Employee shall deliver to the Company all such
material in the Employee's possession or control upon the Company's request and
in any event upon the termination of the Employee's employment with the Company
or its Subsidiaries. The Employee shall also return any keys, equipment,
identification or credit cards, or other property belonging to the Company or
its Subsidiaries upon termination of the Employee's employment or the Company's
request.
Section 3    Noncompetition and Nonsolicitation.
3.1    The Employee agrees that during the Employee's employment with the
Company or its Subsidiaries, and for the one (1) year period following the date
on which the Employee's employment with the Company or its Subsidiaries
terminates for any reason, the Employee will not directly or indirectly, own,
manage, operate, control (including indirectly through a debt or equity
investment), provide services to, be employed by, or be connected in any manner
with, any person or entity engaged in any business that is (i) located in a
region with respect to which the Employee had substantial responsibilities while
employed by the Company or its Subsidiaries, and (ii) competitive,


13

--------------------------------------------------------------------------------




with (A) the line of business or businesses of the Company or its Subsidiaries
in which the Employee was employed with during the Employee's employment
(including any prospective business to be developed or acquired that was
proposed at the date of termination), or (B) any other business of the Company
or its Subsidiaries with respect to which the Employee had substantial exposure
during such employment. For avoidance of doubt, if the Employee is a senior
officer of the Company, the restriction contained herein shall relate to the
Company and all of its Subsidiaries.
3.2    The Employee agrees that during the Employee's employment with the
Company or its Subsidiaries, and for the two (2) year period thereafter, the
Employee will not, directly or indirectly, on the Employee's own behalf or on
behalf of another (i) solicit, recruit, aid or induce any employee of the
Company or its Subsidiaries to leave his or her employment with the Company or
its Subsidiaries in order to accept employment with or render services to
another person or entity unaffiliated with the Company or its Subsidiaries, or
hire or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee, or (ii) solicit, aid, or induce any
customer of the Company or its Subsidiaries to purchase goods or services then
sold by the Company or its Subsidiaries from another person or entity, or assist
or aid any other persons or entity in identifying or soliciting any such
customer, or (iii) otherwise interfere with the relationship of the Company or
any of its Subsidiaries with any of its employees, customers, agents,
representatives or suppliers.
Section 4    Remedies.
4.1    The Company and the Employee agree that the provisions of this Exhibit C
do not impose an undue hardship on the Employee and are not injurious to the
public; that these provisions are necessary to protect the business of the
Company and its Subsidiaries; that the nature of the Employee's responsibilities
with the Company provide and/or will provide the Employee with access to
confidential or proprietary information or trade secrets that are valuable and
confidential to the Company and its Subsidiaries; that the Company would not
grant stock options, performance share units or restricted stock units to the
Employee if the Employee did not agree to the provisions of this Exhibit C; that
the provisions of this Exhibit C are reasonable in terms of length of time and
scope; and that adequate consideration supports the provisions of this Exhibit
C. In the event that a court determines that any provision of this Exhibit C is
unreasonably broad or extensive, the Employee agrees that such court should
narrow such provision to the extent necessary to make it reasonable and enforce
the provisions as narrowed. The Company reserves all rights to seek any and all
remedies and damages permitted under law, including, but not limited to,
injunctive relief, equitable relief and compensatory damages for any breach of
the Employee's obligations under this Exhibit C.


14

--------------------------------------------------------------------------------




4.2    Without limiting the generality of the remedies available to the Company
pursuant to Section 4.1, if the Employee, except with the prior written consent
of the Company, materially breaches the restrictive covenants contained in this
Exhibit C, the Employee shall forfeit any then-outstanding stock options,
performance share units or restricted stock units (whether vested or unvested);
shall forfeit any shares of Common Stock acquired on exercise of stock options
or vesting of performance share units or restricted stock units and then owned
by the Employee; and shall pay to the Company in cash any net after-tax gain the
Employee realized in cash in connection with the exercise of stock options
(and/or sale of Common Stock underlying stock options or any shares purchased by
the Employee from the Company). These rights of forfeiture and recoupment are in
addition to any other remedies the Company may have against the Employee for the
Employee's breach of the restrictive covenants contained in this Exhibit C. The
Employee's obligations under this Exhibit C shall be cumulative (but not
duplicative, nor operate to extend the length of any such obligations) of any
similar obligations the Employee has under the Plan, the Agreement or any other
agreement with the Company or any Affiliate.




15